Citation Nr: 0514452	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-34 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to an earlier effective date for service 
connection for rheumatic heart disease based on clear and 
unmistakable error (CUE) in the June 1967 rating decision.

2.  Entitlement to an earlier effective date for service 
connection for rheumatic heart disease based on clear and 
unmistakable error (CUE) in the January 1944 denial letter. 


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1942 to May 
1943.  The veteran was discharged in May 1943 for his 
disability.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2003, a 
statement of the case was issued in October 2003, and a 
substantive appeal was received in November 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 


FINDINGS OF FACT

1.  The RO's June 1967 decision, which granted service 
connection for inactive rheumatic heart disease and mitral 
insufficiency from an effective date of February 20, 1967, 
was based on the evidence of record and law in effect at that 
time.

2.  The RO's January 1944 decision, which denied service 
connection for heart disability as a result of rheumatic 
heart disease, was based on the evidence of record and the 
law in effect at that time.


CONCLUSIONS OF LAW

1.  The June 1967 rating decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2004).

2.  The January 1944 decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2004).

  
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The United States Court of Appeals for Veterans Claims has 
held that claims seeking revision of previous decisions on 
the grounds of CUE are not conventional appeals, but rather 
are requests for revision of previous decisions.  See Livesay 
v. Principi, 15 Vet. App. 165 (2001).  A "claimant", as 
defined by 38 U.S.C.A. § 5100, cannot encompass a person 
seeking a revision of a final decision based upon CUE 
pursuant to 38 U.S.C.A. §§ 5109A and 7111.  As a consequence, 
VA's duties to notify and assist contained in the VCAA are 
not applicable to CUE motions.  Livesay, at 179 (2001); See 
also Dobbin v. Principi, 15 Vet. App. 323, 327 (2001).  

Criteria and Analysis

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a) (2001).  See Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (holding "that 
38 C.F.R. § 3.105(a), which requires that amendment or 
reversal of a previous decision where there was [CUE], is 
lawfully promulgated regulation").  

The United States Court of Appeals for Veterans Claims (the 
Court) has defined CUE as an administrative error during the 
adjudication of the claim; that is, the VA's failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Allin v. Brown, 6 Vet. App. 
207 (1994); Robertson v. Brown, 5 Vet. App. 70, 74 (1993); 
Wipprecht v. Derwinski, 2 Vet. App. 131, 132 (1992); Henry v. 
Derwinski, 2 Vet. App. 88, 90 (1992).  

Further, the Court defines a determination of CUE in a prior 
adjudication to mean that: (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was [CUE] 
must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  See also Wamhoff v. 
Brown, 8 Vet. App. 517, 519-20 (1996); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Ternus v. Brown, 6 Vet. App. 370, 
376 (1994).  

CUE is more than a difference of opinion.  38 C.F.R. 
§ 3.305(b)(2001).  "[I]t is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, 
[CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); see 
also Wamhoff v. Brown, 8 Vet. App. 517 (1996); Winslow v. 
Brown, 8 Vet. App. 469 (1996); James v. Brown, 7 Vet. App. 
495 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).  

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a VA Regional 
Office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  
As such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  Fugo v. 
Brown, 6 Vet. App. at 44 (citations omitted).  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
CUE has a much heavier burden than that placed upon a 
claimant who attempts to establish prospective entitlement to 
VA benefits.  See generally Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

"If a claimant-appellant wishes to reasonably raise [a valid 
claim of ] CUE, there must be some degree of specificity as 
to what the alleged error is and, unless it is the kind of 
error . . . that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error." 
Fugo v. Brown, 6 Vet. App. at 44.

The claimant must assert more than a disagreement as to how 
the facts were weighed and evaluated. Russell v. Principi, 3 
Vet. App. at 313. Vague allegations of CUE on the basis that 
the prior adjudication in question failed (1) to properly 
weigh and evaluate the evidence; (2) to follow the 
regulations; (3) to accord due process of law, the benefit of 
the doubt, the duty to assist, or to give adequate reasons 
and basis; or (4) to allege any other general, non-specific 
claims of "error," cannot satisfy the stringent pleading 
requirements for the assertion of a claim of CUE. Fugo v. 
Brown, 6 Vet. App. at 44-45; Luallen v. Brown, 8 Vet. App. 92 
(1995); Kirwin v. Brown, 8 Vet. App. 148, 156 (1995); Damrel 
v. Brown, 6 Vet. App. 242, 246 (1994). 

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  

The veteran had active duty service from October 1942 to May 
1943.  The veteran was medically discharged in May 1943 for 
valvular heart disease and mitral insufficiency.  The cause 
of the disease was listed as rheumatic fever.  The Board of 
medical officers found that this disease was not incurred in 
the line of duty, that the disease pre-existed service 
beginning in 1939 through the veteran's statement, and that 
military service had not aggravated the condition.

The veteran received a physical examination in October 1942 
upon entering service.  During the exam no heart defects were 
found and he was declared fit for service.  Other service 
medical records revealed treatment notes of a hospitalization 
in January 1943 indicating a "Scarlet Fever Routine."  
Another treatment note in late January diagnosed acute 
nasopharyngitis.  1943 medical records after January reported 
that the veteran had contracted "Scarlet Fever" in January.  
February 1943 through April 1943 treatment records reflected 
hospitalization for a diagnosis of rheumatic fever.   A 
February 1943 electrocardiograph report reflected a "first 
degree heart block compatible with rheumatic carditis."  An 
April 1943 electrocardiograph report likewise reported 
"first degree heart block; myocardial damage consistent with 
rheumatic carditis."  As part of the Final Summary of the 
veteran's hospitalization the examiner noted, "Heart murmur 
on completion of the case has the following characteristics, 
Systolic murmur heard at the apex, transmitted to the axilla, 
does not disappear on standing, and is increased with 
exercise."  The examiner diagnosed "Acute Rheumatic Fever 
(Recurrent)" and mitral insufficiency.  The examiner found 
"no" to line of duty but found "Aggravated while in 
Military Service."  A May 1943 clinical record brief 
indicated that the veteran had two diagnoses; acute rheumatic 
fever and valvular heart disease with mitral insufficiency.  
The medical practioner noted that the valvular heart disease 
with mitral insufficiency was EPTE (existed prior to 
enlistment).  The medical practitioner found the rheumatic 
fever in the line of duty but the condition improved.  The 
medical practitioner found the valvular heart disease not in 
the line of duty and not improved.            

Upon discharge in May 1943 the veteran filed a disability 
claim for a heart condition as a result of his rheumatic 
fever.  The RO scheduled the veteran for an exam in September 
1943 but he failed to report.  In February 1944 the RO denied 
the veteran's claim making reference to his failure to report 
for his exam.  In April 1947 the veteran submitted a letter 
indicating his present difficulty with his heart condition 
caused by his in-service rheumatic fever and his willingness 
to submit to an exam for pension purposes.  Later in April 
1947 the RO sent the veteran a letter acknowledging receipt 
of the veteran's claim and stating, "it is suggested that 
you submit medical evidence, preferably a statement from you 
attending physician as to your present physical condition.  
Upon receipt of this evidence, prompt consideration will be 
given same and you will be duly notified of the results."

The veteran submitted a letter to reopen his claim for 
service connection for his heart condition due to rheumatic 
fever in February 1967.  He indicated that he stopped 
pursuing his claim previously because he got a job.  The 
veteran underwent a VA examination in May 1967 which revealed 
a "grade II systolic murmur . . . at the apex."  The 
examiner diagnosed, "Rheumatic heart disease, inactive, 
mitral insufficiency.  Functional classification I-A".  The 
June 1967 rating decision granted service connection for 
"Rheumatic heart disease, inactive, mitral insufficiency."      

In the December 2002 claim, the veteran, through his 
attorney, claimed that the RO committed clear and 
unmistakable error in its June 1967 rating decision by not 
granting the effective date for his service connection of his 
heart disability back to April 1947.  The veteran's attorney 
argued that the April 1947 claim was unadjudicated.  In a 
February 2003 letter from the veteran's attorney, she also 
argued that the January 1944 RO decision was CUE as 
determination of the veteran's service-connected disability 
did not require a medical examination.  The attorney 
contended that the veteran's "claimed disability was well 
established by the contemporaneous SMR's and was the grounds 
for his medical discharge."  She argued that the heart 
ailment was the basis of the veteran's discharge and 
obviously determined by the military to be permanent.  This 
heart condition, she argued, is what the veteran received 
service connection for in 1967.  

With regard to the first issue, the RO treated the April 1947 
claim as an abandoned claim.  Upon receiving the veteran's 
request to reopen the claim for a heart disability caused by 
rheumatic fever in April 1947, the RO sent out a letter dated 
the same month requesting that the veteran provide medical 
evidence of his current condition.  The veteran never 
responded to this request until he requested to reopen his 
claim again in February 1967.  In the February 1967 claim the 
veteran even acknowledged that he had abandoned his previous 
claim by his statement that he had received a permanent job 
and at that time did not feel that he should further pursue 
his claim.   

Under the existing law in the late 1940's, a claim "in which 
no response has been made within one year after the request 
for the evidence or order for physical examination by the 
Veteran Administration, the claimant's failure or disregard 
will constitute abandonment of the claim and sufficient 
grounds for its rejection."  See R.& P.R. 1028 (January 25, 
1936).  The regulation also provided that if the veteran 
later brings a new claim that is granted, then "pension or 
compensation shall commence from the date of filing the new 
application."  Id.  The RO correctly applied the then 
existing law that the veteran had abandoned his previous 
claim.  Therefore, the correct effective date is just as the 
RO found, February 20, 1967, the date the veteran submitted a 
new claim to reopen.      

With regard to the second issue, the attorney's contentions 
do not amount to clear and unmistakable error.  CUE is an 
error of fact or law in which "reasonable minds could not 
differ."  The Board notes the attorney's contentions that 
the veteran was discharged for a heart disability and later 
granted service-connection for a heart disability.  
Therefore, the veteran's argument is that the RO should have 
granted service connection in 1944.   However, after a 
thorough review of the record, the Board finds no evidence of 
CUE, but rather a decision by the RO that a new examination 
was necessary to grant the claim.  

Requiring a new examination was not clear and unmistakable 
error.  There is conflicting medical evidence contained 
within the veteran's service medical records regarding his 
heart disability.  The medical practitioner that drafted the 
veteran's May 1943 clinical record brief, on which the 
medical board appears to have relied upon, indicated that the 
veteran's rheumatic fever was acute and that his valvular 
heart disability with mitral insufficiency was chronic but 
pre-existed service.  The medical practitioner that drafted 
the veteran's final summary diagnosed "Acute Rheumatic Fever 
(Recurrent)" and mitral insufficiency.  Electrocardiograph 
reports indicated that the veteran had rheumatic carditis.  
It was not clear from the record that any chronic diagnosis 
the veteran had was the result of service.  At the very 
least, requiring an examination was a judgment call on which 
reasonable minds certainly could differ.  The veteran's 
argument appears to be more of a disagreement of how the RO 
evaluated the facts.  Consequently, clear and unmistakable 
error was not involved in the January 1944 decision.

The veteran's attorney also argues that a version of a prior 
regulation (38 C.F.R. § 4.2095) prohibited VA from ordering 
an examination in 1944 because the service medical records 
already showed a disability which the veteran was in fact 
discharged for.  However, assuming for the sake of argument 
that this regulation was applicable to the veteran's initial 
claim, the language of the cited regulation refers to the 
service medical record being complete and showing a ratable 
disability.  In the present case the service records are 
equivocal in that they raise the question of whether the 
disorder was preexisting and, if so, whether there was 
aggravation.  In view of the lack of clarity in the service 
medical records as to these questions, it cannot be said that 
the service records showed a ratable disability which was 
entitled to service connection.  A VA examination was 
necessary to clarify these questions and the Board therefore 
finds that the RO acted properly in requiring a medical 
examination.  As noted above, the veteran did not report and 
his claim was denied.  He was notified that action would be 
taken on his original claim if he complied with the 
examination request within one year, but he did not.  The 
Board notes here that when service connection was eventually 
granted in June 1967, it appears that it was done so on the 
basis of aggravation and that a VA examination was conducted 
in connection with that rating decision. 

In sum, the Board finds that the January 1944 and June 1967 
rating decisions were based on the evidence of record and the 
laws in effect at those times.  These rating decisions did 
not involve clear and unmistakable error, and there is no 
basis for assigning an earlier effective date for the grant 
of service connection for rheumatic heart disease.  


ORDER

The appeal is denied as to both issues.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


